Citation Nr: 1617555	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected left knee disability.

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine, including as secondary to the service connected knee disabilities.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to December 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in July 2012.  A transcript of the hearing has been associated with the claims file.  

The Board remanded the matters on appeal for additional evidentiary development in October 2013.  

In March 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the July 2012 hearing no longer works for the Board.  She was offered a new hearing, but did not respond during the requisite time period with any indication that she desires a new hearing.  Therefore, the Board presumes no such hearing is requested.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.  

The issues of entitlement to an initial rating in excess of 10 percent for a left hip disability and entitlement to service connection for degenerative disc disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeals related to the ratings for the right and left knee disabilities is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for the service-connected left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for the service-connected right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In September 2014, the Veteran's representative submitted a written statement indicating the Veteran wishes to withdraw the issues related to the ratings assigned for the right and left knee disabilities.  Thus, there remains no allegation of error of fact or law for appellate consideration as to the issues of entitlement to a rating in excess of 20 percent for the service-connected left knee disability and entitlement to a rating in excess of 10 percent for the service-connected right knee disability.  Accordingly, the Board does not have jurisdiction to review these issues on appeal and they must be dismissed.


ORDER

The appeal for entitlement to a rating in excess of 20 percent for the service-connected left knee disability is dismissed. 

The appeal for entitlement to a rating in excess of 10 percent for the service-connected right knee disability is dismissed. 


REMAND

Service Connection - Lumbar Spine Disability

The Veteran contends that her currently diagnosed degenerative disc disease of the lumbar spine is proximately due to, or was aggravated by, her service-connected knee disabilities.  In October 2013, the Board remanded this issue for an opinion in this regard.  In particular, a VA examiner was to opine as to whether it is more likely than not, at least as likely as not, or less likely than not that the current lumbar spine disability is aggravated by the service-connected bilateral knee disability.  The Veteran underwent VA examination of her back and her knees in April 2014.  The VA examiner opined that it is less likely than not that the back disability is proximately due to or the result of the Veteran's service connected condition.  The examiner's rationale for this opinion was that there is no evidence of a complaint related to the spine in the service treatment records or shortly thereafter.  The examiner went on to state that the right and left knee conditions were diagnosed in 2003 and in 2006 a whole body scan failed to show increased uptake in the thoracolumbar spine.  Moreover, the examiner reported that it has been more than ten years since her diagnosis of bilateral knee disability.  Based upon these factors, the examiner found it less likely than not that the Veteran's lumbar spine disability is aggravated by her bilateral knee disabilities.  The VA examiner's opinion was devoid of mention of the effect of any symptoms of the right and/or left knee disability on the back.  The VA examination of the knee on the same date thoroughly discussed the Veteran's knee symptoms, to include the occasional use of a brace for the knees and occasional giving way.  The opinion related to the back did not discuss these symptoms, or the presence or lack of an altered gait.  There is no discussion of the effect of the symptoms of the knees in the more than ten years since the 2003 diagnosis on the lumbar spine.  For these reasons, the April 2014 examiner's opinion is inadequate to this extent.  A remand is required in order to obtain an addendum opinion.

Initial Rating - Left Hip Disability

The Veteran's left hip disability was service connected and awarded an initial 10 percent disability rating by way of the July 2014 rating decision.  In October 2014, the Veteran's representative submitted a notice of disagreement on behalf of the Veteran in order to initiate the appeal of the initial rating assigned for the left hip.  The RO, however, has never issued a statement of the case as to this issue.  The Veteran's representative has asked for the status of this appeal several times, most recently in April 2016.  There remains no indication of action on the part of the RO in this regard.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to an initial rating in excess of 10 percent for the left hip disability.  The Veteran must be notified of her appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on this issue to secure appellate review by this Board.

Accordingly, the case is REMANDED for the following actions:

1.  All pertinent evidence of record must be made available to and reviewed by the examiner who provided the April 2014 medical opinion as to the Veteran's lumbar spine, if available.  Based on review of the record, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine was permanently worsened by any aspect of her bilateral knee disabilities, to include any altered gait or giving way experienced due to the knee disabilities.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another health care professional with appropriate expertise who should be requested to provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO must issue a statement of the case addressing the issue of whether an initial rating in excess of 10 percent is warranted for the service-connected left hip disability.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

3.  Then, the RO should readjudicate the lumbar spine issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


